Citation Nr: 0110613	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable disability rating for the 
residuals of fractures of the right 2nd and 3rd metatarsals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1980 to December 1995.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO decided issues no longer in appellate 
status; found that the claim for service connection for a 
back disorder was not well grounded; and granted service 
connection for the residuals of fractures of the 2nd and 3rd 
metatarsals of the right foot, rated as non-compensable.  The 
veteran perfected an appeal of the denial of service 
connection and the rating assigned for the right foot 
disability.

The veteran's appeal was previously before the Board in 
August 1999, at which time the issues no longer in appellate 
status were resolved and the issues of entitlement to service 
connection for a back disorder and a compensable rating for 
the right foot disability were remanded to the RO.  Those 
issues were remanded in accordance with 38 C.F.R. § 20.1304 
(2000) because the veteran had submitted evidence directly to 
the Board that had not been considered by the RO.  The RO 
considered that evidence and confirmed the previous decision 
in a September 1999 supplemental statement of the case.  
Although the RO characterized the issue pertaining to the 
back in terms of whether new and material evidence had been 
submitted to reopen the claim, because the decision 
pertaining to the original claim has not become final, new 
and material evidence is not required to consider the claim 
for service connection for a back disorder.  The RO has 
returned the remaining appeals to the Board for appellate 
consideration.

In the December 1996 rating decision the RO also denied 
entitlement to service connection for the residuals of a 
nasal fracture, and the veteran appealed that decision to the 
Board.  In the August 1999 decision the Board granted service 
connection for a post-operative deviated nasal septum to the 
left, as the residual of the in-service nasal injury.  The RO 
effectuated that decision in a September 1999 rating 
decision, and assigned a non-compensable rating for the 
disorder.  The veteran in turn perfected an appeal of the 
rating assigned for the deviated nasal septum, and in a 
January 2000 rating decision the RO increased the rating from 
zero to 10 percent effective with the veteran's separation 
from service.  The 10 percent rating currently assigned is 
the maximum rating available for a deviated nasal septum.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (2000).  Because the 
RO assigned the maximum available rating, the Board finds 
that the issue of entitlement to a higher disability rating 
for the deviated nasal septum is no longer in contention.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal).

In the August 1999 decision the Board found that the claims 
of entitlement to service connection for a left knee 
disorder, a right knee disorder, and a sinus disorder were 
not well grounded.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
eliminated the concept of a well-grounded claim.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment on November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, which became final during the period beginning on July 
14, 1999, and ending on the date of enactment of the Act, 
shall be re-adjudicated, if a request for re-adjudication is 
filed by the claimant or the Secretary not later than two 
years after the date of the enactment of the Act.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (b), 
114 Stat. 2096 (2000).  The veteran did not appeal the 
Board's August 1999 decision, and that decision became final 
within the time period specified above.  The veteran's 
representative has requested that the denial of service 
connection for a left knee disorder, a right knee disorder, 
and a sinus disorder be reviewed under the provisions of the 
new law.  The issue of re-adjudication of the denied claims 
is referred to the RO for action deemed appropriate and 
consistent with the provisions of the VCAA.


REMAND

In addition to eliminating the concept of a well grounded 
claim, the VCAA re-defines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  For these reasons a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is the RO's 
responsibility, however, to ensure that all appropriate 
development is undertaken in this case.  

The available evidence indicates that the veteran has 
received treatment for a back disorder and right foot 
disorder since his separation from service.  Although he has 
submitted medical records in support of his appeal, 
additional records are apparently available that are relevant 
to the issues on appeal.  Those records should be obtained 
prior to consideration of the veteran's appeal.

The service medical records indicate that in March 1985 the 
veteran received treatment for a pulled back muscle after 
lifting weights.  The service medical records make no further 
reference to any complaints or clinical findings pertaining 
to the back until his October 1995 separation examination, 
during which he reported having back pain two or three times 
a year that resolved in a couple of days.

The veteran has provided statements and testimony showing 
that he had intermittent back pain throughout service.  He 
denied incurring any specific injury to the back, other than 
while lifting weights.  During a May 1996 VA examination he 
reported having occasional, intermittent back pain following 
a motorcycle accident in 1985.  A physical examination and X-
ray study of the lumbar spine showed no relevant 
abnormalities, and the examiner provided a diagnosis of 
recurrent back strain.  A VA examination and X-ray study in 
December 1997 showed no abnormalities, and resulted in a 
diagnosis of lumbosacral strain with no demonstrable 
residual.

The veteran also stated that he injured his back in a motor 
vehicle accident in October 1996, following his separation 
from service.  He presented private medical records showing 
that diagnostic testing following the motor vehicle accident 
revealed degenerative disc disease in the lumbar spine and 
lumbar radiculopathy, which his physician attributed to the 
motor vehicle accident.  He contends, however, that his 
current back disorder had its onset during service.

The service medical records also indicate that the veteran 
incurred non-displaced fractures of the 2nd and 3rd 
metatarsals of the right foot as the result of a football 
injury in April 1985.  He also complained of intermittent 
pain in the right foot during the May 1996 examination.  The 
examiner did not record any abnormalities pertaining to the 
right foot, and an X-ray study was negative.  The examination 
resulted in a diagnosis of residuals of a fracture of the 
right foot.  He again underwent a VA medical examination and 
an X-ray study in December 1997, which revealed no 
abnormalities.  The examiner at that time found that the in-
service fractures had not resulted in any residuals.

The veteran stated that he has intermittent pain, swelling, 
and redness in the right foot, especially with cold weather.  
He also stated that he took over the counter medication for 
the pain, but denied receiving any medical care.  He 
submitted a December 1997 report from a private podiatrist 
indicating that the pain in his right foot was due to a 
Morton's neuroma of the right third interspace, plantar 
fasciitis, Achilles tendon strain, and hypermobility of the 
1st metatarsal phalangeal joint causing dorsal nerve 
impingement.  The podiatrist did not indicate whether these 
diagnoses were related to the service-connected metatarsal 
fractures.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a back or right foot disorder since 
his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should obtain a medical opinion 
from a VA orthopedist on the etiological 
relationship, if any, between the 
currently diagnosed degenerative disc 
disease of the lumbar spine with 
radiculopathy and the back pain documented 
in the service medical records.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the physician, and its receipt 
and review should be acknowledged in the 
opinion.  If the physician finds that a 
physical examination is required prior to 
rendering his/her opinion, that 
examination should be provided.  Based on 
a review of the available medical evidence 
and sound medical principles, and not only 
on the veteran's reported history, the 
physician should provide an opinion on 
whether the current back disorder, which 
was diagnosed after the October 1996 motor 
vehicle accident, had its onset during 
service.  The physician should provide the 
rationale for his/her opinion.

4.  The RO should afford the veteran a VA 
podiatry examination for the purpose of 
documenting all of the residuals of the 
in-service metatarsal fractures.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that are 
deemed necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

The podiatrist should conduct a thorough 
examination of the right foot and provide 
a diagnosis for any pathology found.  The 
examiner should also describe any 
residuals of the in-service metatarsal 
fractures.  Specifically, the examiner 
should provide an opinion on whether the 
currently diagnosed Morton's neuroma, 
plantar fasciitis, Achilles tendon strain, 
and/or hypermobility of the 1st metatarsal 
phalangeal joint with dorsal nerve 
impingement are related to the fractures 
of the right 2nd and 3rd metatarsals.  

The examiner should also describe any 
functional loss resulting from the in-
service metatarsal fractures, including 
the inability to perform normal working 
movements of the foot with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also 
be asked to evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  The examiner should also be 
asked to provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
foot pathology.  The examiner should 
provide the rationale for his/her opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all required 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinions are 
sufficient to resolve the issues on 
appeal and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
back disorder and re-adjudicate the 
rating assigned for the right foot 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal and not previously provided.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


